
	
		III
		111th CONGRESS
		1st Session
		S. RES. 282
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2009
			Mr. Graham (for himself
			 and Mr. DeMint) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Remembering the 20th anniversary of
		  Hurricane Hugo, which struck Charleston, South Carolina on September 21 through
		  September 22, 1989.
	
	
		Whereas September 21 through September 22, 2009, marks the
			 20th anniversary of Hurricane Hugo, one of the most destructive storms in
			 United States history, making landfall in South Carolina;
		Whereas Hurricane Hugo, with a storm surge that rose as
			 high as 20 feet along the South Carolina coast, killed 57 people in the
			 mainland United States and 29 people in the United States Caribbean islands and
			 left an estimated 65,000 people homeless;
		Whereas Hurricane Hugo resulted in 4 presidential disaster
			 declarations, for the United States Virgin Islands, Puerto Rico, South
			 Carolina, and North Carolina;
		Whereas Hurricane Hugo inflicted an estimated
			 $7,000,000,000 in total damages within the United States and an additional
			 $3,000,000,000 in damages to the United States Virgin Islands;
		Whereas Hurricane Hugo set a record as the most expensive
			 hurricane to strike the United States up until that time;
		Whereas Hurricane Hugo underscored the critical value of
			 early evacuation, bold leadership, and personal and regional preparation and
			 planning;
		Whereas the people of South Carolina rose to meet
			 Hurricane Hugo, working tirelessly to prepare for the storm and to assist their
			 fellow citizens in its aftermath;
		Whereas Hurricane Hugo was a reminder of the kindness and
			 compassion of people, as help came from all parts of the Nation to assist in
			 the areas damaged by Hugo;
		Whereas the magnitude of the Hurricane Hugo disaster and
			 difficulties with the Federal response led to important changes to the
			 preparedness and response efforts of the Federal Government with respect to
			 hurricanes in the United States; and
		Whereas September is National Preparation Month and the
			 President has emphasized the responsibility of all people of the United States
			 to take time to prepare for potential emergencies by preparing an emergency
			 supply kit and a family emergency plan, and to educate themselves about
			 potential disasters: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 historical significance of the 20th anniversary of Hurricane Hugo; and
			(2)remembers the
			 victims of Hurricane Hugo.
			
